Title: To George Washington from Peter Scull, 25 May 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office [Philadelphia] 25th May 1779

The Board herewith transmit your Excellency a copy of an estimate of cloathing, & proposed plan of an uniform for the army. They beg your sentiments on the propriety of adopting it, and that you would point out any additions or alteration that you think necessary to render it more complete. An Estimate of the quantity of cloth, trimmings &c. for the regimentals of officers shall be made out and submitted to your Excellency’s inspection as soon as possible. The Board would be glad to have your opinion on the inclosed, that they may lose no time in forwarding the orders requisite to carry it into effect. I have the honour to be with the highest sentiments of respect Your Excellency’s most obed. Servant
P. Scull Secry
